UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended December 31, 2011 Commission File Number 001-12629 NATIONAL HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-4128138 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 120 Broadway, 27thFloor, New York, NY 10271 (Address including zip code of principal executive offices) Registrant’s telephone number, including area code: (212) 417-8000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x As of February 13, 2012 there were 26,088,530 shares of the registrant's common stock outstanding. NATIONAL HOLDINGS CORPORATION FORM 10-Q QUARTERLY PERIOD ENDED DECEMBER 31, 2011 INDEX PART I – FINANCIAL INFORMATION Item 1 – Financial Statements Unaudited Consolidated Statements of Financial Condition as of December 31, 2011 and September 30, 2011 5 Unaudited Consolidated Statements of Operations for the Three months ended December 31, 2011 and 2010 6 Unaudited Consolidated Statements of Cash Flows for the Three months ended December 31, 2011 and 2010 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 – Quantitative & Qualitative Disclosures About Market Risk 32 Item 4 – Controls and Procedures 32 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 33 Item 1A – Risk Factors 33 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 - Defaults Upon Senior Securities 33 Item 5 - Other Information 33 Item 6 – Exhibits 34 Signatures 35 2 FORWARD-LOOKING STATEMENTS The following information provides cautionary statements under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 (the Reform Act). We identify important factors that could cause our actual results to differ materially from those projected in forward-looking statements we make in this report or in other documents that reference this report.All statements that express or involve discussions as to: expectations, beliefs, plans, objectives, assumptions or future events or performance (often, but not always, identified through the use of words or phrases such as we or our management believes, expects, anticipates or hopes and words or phrases such as will result, are expected to, will continue, is anticipated, estimated, projection and outlook, and words of similar import) are not statements of historical facts and may be forward-looking.These forward-looking statements are based largely on our expectations and are subject to a number of risks and uncertainties including, but not limited to, economic, competitive, regulatory, growth strategies, available financing and other factors discussed elsewhere in this report and in the documents filed by us with the Securities and Exchange Commission ("SEC"). Many of these factors are beyond our control. Actual results could differ materially from the forward-looking statements we make in this report or in other documents that reference this report. In light of these risks and uncertainties, there can be no assurance that the results anticipated in the forward-looking information contained in this report or other documents that reference this report will, in fact, occur. These forward-looking statements involve estimates, assumptions and uncertainties, and, accordingly, actual results could differ materially from those expressed in the forward-looking statements.These uncertainties include, among others, the following: (i) the inability of our broker-dealer operations to operate profitably in the face of intense competition from larger full service and discount brokers; (ii) a general decrease in merger and acquisition activities and our potential inability to receive success fees as a result of transactions not being completed; (iii) increased competition from business development portals; (iv) technological changes; (v) our potential inability to implement our growth strategy through acquisitions or joint ventures; and (vi) our potential inability to secure additional debt or equity financing. Any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for our management to predict all of such factors, nor can our management assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I.FINANCIAL INFORMATION ITEM I.FINANCIAL STATEMENTS 4 NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION ASSETS December 31, September 30, Current Assets (Unaudited) Cash $ $ Deposit with clearing organizations Receivables from broker dealers and clearing organizations Other receivables, net of allowance for uncollectible accounts of $419,000 and $310,000, respectively Advances to registered representatives - Current portion Securities owned: marketable – at market value Securities owned: nonmarketable – at fair value Other assets Total Current Assets Advances to registered representatives - Long term portion Fixed assets, net Intangible assets, net Investment in unconsolidated joint venture Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable, accrued expenses and other liabilities $ $ Payable to broker dealers and clearing organizations Securities sold, but not yet purchased, at market Convertible notes payable, net of debt discount of $148,000 and $247,000, respectively Total Current Liabilities Accrued expenses and other liabilities - Long term portion Total Liabilities, before subordinated borrowings and other liabilities Subordinated borrowings Total Liabilities National Hodldings Corporation Stockholders' Deficit Series A 9% cumulative convertible preferred stock, $.01 par value, 50,000 shares authorized; -0- and 46,050 shares issued and outstanding (liquidation preference: $4,605,000) at December 31 and September 30, 2011, respectively - - Series C and D, convertible preferred stock, $0.01 par value, 10,000,000 shares authorized, 94,167 issued and outstanding Common stock, $.02 par value, 150,000,000 shares authorized; 26,088,530 and 17,276,704 shares issued and outstanding at December 31 and September 30, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total National Holdings Corporation Stockholders' Deficit ) ) Non Controlling Interest Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three-month Period Ended December 31, Revenues Commissions $ $ Net dealer inventory gains Investment banking Total commission and fee revenues Interest and dividends Transfer fees and clearing services Other Total Revenues Operating Expenses Commissions, compensation, and fees Clearing fees Communications Occupancy, equipment and other administrative costs Professional fees Interest Taxes, licenses, registration Total Operating Expenses Net Income (Loss) from Operations ) Other Expense Decrease in fair value of derivative liabilities - Total Other Expense - Net income (loss) before non-controlling interest ) Non-controlling interest ) Net income (loss) ) Preferred stock dividends ) ) Net income (loss) attributable to common stockholders $ ) $ INCOME (LOSS) PER COMMON SHARE Net income (loss) attributable to common stockholders: Basic $ ) $ Net income (loss) attributable to common stockholders: Diluted $ ) $ Weighted average number of shares outstanding: Basic Weighted average number of shares outstanding: Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three-month period ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation and amortization Amortization of forgivable loans to brokers Amortization of deferred financing costs - Amortization of note discount Fair value of options Provision bad debt ) Net realized and unrealized loss/gain on securities ) Non-controlling interest ) Decrease in fair value of derivative liabilities - ) Changes in assets and liabilities Receivables from broker-dealers, clearing organizations and others ) Other receivables - Advances to registered representatives - Securities owned: marketable, at market value ) ) Securities owned: non-marketable, at fair value ) ) Other assets ) Accounts payable, accrued expenses and other liabilities Payable to broker dealers and clearing organizations ) - Securities sold, but not yet purchased, at market ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Redemption of note receivable - Purchase of fixed assets ) ) Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of subordinated borrowings ) ) Proceeds from issuance of common stock - Proceeds from issuance of preferred stock - Payment of financing costs - ) Net cash (used in) provided by financing activities ) NET (DECREASE) INCREASE IN CASH ) CASH BALANCE Beginning of the fiscal year End of the period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ $ Income taxes $
